Opinion issued
September 29, 2011.

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-09-00943-CV
———————————
Mark S. Burke, Appellant
V.
Barbara
E. Burke,
Appellee

 

 
On Appeal from the 328th
District Court
Fort Bend County, Texas

Trial Court Case No. 09DCV173399
 

 
 
MEMORANDUM
OPINION
 
          Appellant
has filed a motion to dismiss this
appeal.  No opinion has issued.  Accordingly, we grant the motion
and dismiss the appeal. 
See Tex.
R. App. P. 42.1(a)(1).
          We dismiss
all other pending motions as moot. We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief
Justice Radack and Justices Brown and Huddle.